Citation Nr: 1539774	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-06 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder on the bilateral hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty on October 1973 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously before the Board in March 2012; at that time, the Board granted the Veteran's claim for an earlier effective date for a 20 percent rating for bilateral hernias, and it remanded the claim for service connection for a skin disease for additional development.  

In that March 2012 decision, the Board explained that, despite the Veteran's contentions regarding his earlier effective date claim, his rating could not be extended beyond the date of increase unless the Veteran filed a claim asserting clear and unmistakable error.  In May 2012, the Veteran wrote to the RO asserting such a claim.  The RO, apparently determining that the Veteran sought to appeal the 2012 Board decision, did not to recognize the May 2012 communication as a proper CUE claim.  This was in error, and the claim must be referred for adjudication.  

The issue of whether clear and unmistakable error was committed in a September 1992 rating decision granting service connection for bilateral hernias and assigning a noncompensable rating, and the issue of entitlement to service connection for a bilateral knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a skin rash on both hands.  The Veteran asserted that his skin rash was a result of his service and the symptoms have continued since his separation from service.  

Following the March 2012 Board remand, the Veteran was afforded a VA examination in December 2012 and an opinion was obtained in October 2013.  The examiner concluded the Veteran's skin rash was not related to service.  She stated the service treatment records were silent for an evaluation, diagnosis or treatment of a skin rash of the bilateral hands and relied on this lack of evidence in forming her conclusion.

The October 2013 opinion is inadequate because her conclusions were not supported by sufficient rationale.  The examiner did not discuss the prior medical reports and did not mention the Veteran's lay statements.  She did not discuss the Veteran's statements in support of service connected skin rash and the nexus of the symptoms.  The examiner should have discussed the lay statements including those which indicated exposure to chemicals while in Kuwait during the Gulf War and how this is related to his current skin rash symptoms.

As a result, the Board finds that the October 2013 examiner's opinion is not sufficient to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination must be scheduled to determine the nature and etiology of his skin rash disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records since March 2014.  All actions to obtain the requested records should be documented fully in the claims file.

2. Schedule the Veteran for a VA skin examination by an appropriate medical professional (but not anyone who has previously examined the Veteran) to address the nature and etiology of his claimed skin rash.  The examiner must review the entire claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as the relevant statements by the Veteran.  

If the Veteran's skin rash is not active at the time of the examination, the examiner is to base his or her findings on the evidence of record, including the Veterans' descriptions of the skin rash and statements as to the onset and frequency of symptoms.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current skin rash to both hands is related to his service, including his claimed history of chemical exposure.  In formulating this opinion, the examiner is to discuss the Veteran's statements regarding the dates of onset and nature of his skin rash of the hands.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).






